Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Response to Election/Restriction filed 1/26/2021 in which Species A was elected.

Election/Restrictions
Applicant's election with traverse of Species A: claims 1 – 11 in the reply filed on 1/26/2021 is acknowledged.  The traversal is on the ground(s) that a search burden does not exist.  This is not found persuasive because the differences between the various pilot assemblies lie in different areas of the art.  Applicant’s request that amended claim 19 and method claims 27 – 32 be considered with the scope of Species A have been considered.  Apparatus claim 19 will be included in Species A, however, method claims 27 – 32 are considered to be a distinct invention.  The apparatus of claims 1 – 11 and 19 can be used to practice another materially different process, namely, pilot flame control based on sensed temperature such as the method taught by Cody et al (US 2012/0282555).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the HSI element is disposed preferably between about 1 ft. and 10 ft. below the second inlet of the nozzle and more preferably at about 5 ft. below the second inlet of the nozzle,” (emphasis added).  While paragraph [0025] of the instant specification provides a definition for the term “about” when constructing the scope of a claim (“± 10% of the values indicated in this disclosure”), it is unclear what limitation is imparted by the “more preferably about 5 ft.” since the range of “about 1 ft. and 10 ft.” is already provided.  
For the sake of compact prosecution, Examiner will consider a distance of 0.9 – 11 feet (per the definition of “about”) to fall within the scope of the claim, however, the claim remains indefinite for the sake of compact prosecution.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tip of the HSI element is offset from the wall of the fire path tubing that receives the HSI element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Examiner Notes
Examiner notes paragraph [0025] of the instant specification provides a definition for the term “about” for use when constructing the scope of the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 6, 8 – 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 6840761) in view of Cody et al (US 2012/0282555).
Hong teaches the following claimed structural limitations of claim 1: A pilot assembly for igniting waste gases in an elevated flare stack (see abstract and column 3 lines 8 – 12), the pilot assembly comprising: 
a fire path tubing (see elements 34 & 82) having an inlet end (see FIG 1 and end near element 36) and an outlet end (see FIG 1 and end near element 26) and having a fuel inlet disposed at the inlet end (see FIG 1 and fuel inlet receives fuel from “ignitor fuel inlet” via element 36); 
a pilot tubing (see element 28) having an inlet end (see FIG 1 and end near “pilot fuel inlet”) and an outlet end (see end near element 26) and having a fuel inlet disposed at the inlet end (see end near “pilot fuel inlet”) wherein the pilot tubing is disposed substantially parallel to the fire path tubing (see arrangement of FIG 1); 
a pilot nozzle (see element 26) configured to receive the outlet end of the pilot tubing at a first inlet (see FIGs 3 – 5 and 7 where pilot tubing 28 engages element 40) and the outlet end of the fire path tubing at a second inlet (see element 74; see also column 5 lines 30 – 39) wherein the first and second inlets are disposed substantially orthogonal to each other (see FIGs 3, 4 and 5: see pilot tubing 28 engaging element 26 at a bottom face and fire path tubing 34/82 engaging element 26 at a sidewall for orthogonality, see also elements 40 and 74 arranged orthogonally).



Regarding the claimed “a hot surface ignition element (HSI) disposed at a distance below the second inlet and in fluid communication with the fire path tubing wherein the tip of the HSI element is offset from the wall of the fire path tubing that receives the HSI element and wherein a plurality of flame segments generated in the fire path tubing by igniting a first premixed fuel/air mixture by the HSI element travel up the fire path tubing and ignites a second premixed fuel/air mixture entering the nozzle through the pilot tubing to create a pilot flame for igniting waste gases flowing through the elevated flare stack,” Hong fails to expressly disclose a hot surface ignitor, but does teach a flame front generator (36) disposed at a distance below the second inlet and in fluid communication with the fire path tubing (see arrangement of element 36 in FIG 1) and plurality of flame segments generated in the fire path tubing by igniting a first premixed fuel/air mixture travel up the fire path tubing and ignites a second premixed fuel/air mixture entering the nozzle through the pilot tubing to create a pilot flame for igniting waste gases flowing through the elevated flare stack (see column 3 lines 49 – 65).  Hong omits details regarding exactly how the flame front generator 36 ignites the flame segments but focuses on the other structural details of the pilot.
Cody teaches a pilot assembly for flare stacks with a hot surface ignition element “disposed at a distance below the second inlet and in fluid communication with the fire path tubing wherein the tip of the HSI element is offset from the wall of the fire path tubing that receives the HSI element and wherein a plurality of flame segments generated in the fire path tubing by igniting a first premixed fuel/air mixture by the HSI element travel up the fire path tubing and ignites a second premixed fuel/air mixture entering the nozzle through the pilot tubing to create a pilot flame for igniting waste gases flowing through the elevated flare stack” (see Coly paragraphs [0031] – [0032] utilizing a HSI 24 with the venturi mixer of FIGs 4 – 5; for offset see element 24 in arrangement of FIG 5).
The invention of Cody is concerned with a flare stack pilot assembly that is reliable while also easy to service (see paragraphs [0005] – [0006]).  The invention of Hong is concerned with ensuring the pilot assembly remains functional during severe weather events (see column 1 lines 34 – 46). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to combining the HSI & venturi mixer element of Cody with the severe weather operability of Hong.  Doing so allows for a resilient and reliable flare stack pilot assembly that is easily serviceable. 

Regarding claim 2, Hong in view of Cody further teach wherein the HSI element is disposed preferably between about 1 ft and 10 ft below the second inlet of the nozzle and more preferably at about 5 ft below the second inlet of the nozzle (Examiner notes that criticality is not provided for the 1 – 10 ft placement):
Hong teaches flare stacks come in a wide ranges of sizes but notes refining and processing plants often utilize stacks ranging from 20- 600 feet tall.  However, Hong does not expressly give dimensions for its flare arrangement.
Cody teaches the HSI is located such that it ignites a flame front which passes through a pipe until it ignites a flare or pilot (see paragraph [0032]).  The invention of Cody is to make the pilot assemblies and their related flame front generator assemblies 
It would have been obvious to one of ordinary skill in the art at the time of effective filling to dispose the HSI of Hong in view of Cody about 1 – 10 ft below the second inlet of the nozzle.  The teachings of Cody motivate placing the HSI below the flare so that it is more easily serviced.  The claimed range of about 1 – 10 ft below the second inlet of the nozzle would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense.
 
Regarding claim 3, Hong in view of Cody further teaches wherein the first inlet is disposed below the second inlet of the pilot nozzle (see FIG 5 with first inlet 40 below second inlet 74).
Regarding claim 4, Hong in view of Cody further teaches wherein the first and second premixed fuel/air mixtures are generated by premixing fuel and air using a venturi mixer disposed in the fire path tubing (see Cody FIGs 4 – 5 and see paragraphs [0031] – [0032]) and pilot tubing respectively (see Hong venturi 32 of FIG 1 and see column 3 lines 30 – 38).
Regarding claim 5
Regarding claim 6, Hong in view of Cody further teaches wherein the hot surface igniter element is energized using DC voltage (see Cody paragraph [0033]).
Regarding claims 8 & 9, Hong in view of Cody further teaches 
Claim 8: wherein the HSI element tip offset is less than about 0.75 inches
Claim 9: wherein the HSI element tip is offset by about 0.5 inches

The arrangement of Cody teaches the HSI element tip is offset, see FIG 5 and HSI 24 is offset from wall 19.  Cody does not specify the amount of offset, however, Examiner notes the instant application discloses (see specification paragraph [0029]) the HIS element may be offset less than about 0.75, about 0.5 or may be flush with the wall of the fire path tubing without offering criticality so it would seem to be a matter of design choice when determining the HSI element tip spatial relationship to the fire path tubing.
It would have been obvious to one of ordinary skill in the art at the time of effective filling to utilize an offset as claimed for the HSI of the apparatus of Hong in view of Cody to best meet the performance criteria of the application at hand.

Regarding claim 10, Hong in view of Cody further teaches wherein the nozzle is cylindrical in shape (see Hong nozzle 26 of FIGs 3 – 5 and 7).

Regarding claim 19, Hong in view of Cody further teaches wherein the nozzle is adapted to receive a thermocouple:  while Hong fails to teach utilizing a thermocouple, Cody teaches a pilot nozzle adapted to receive a thermocouple (see 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize a thermocouple as taught by Cody in the pilot assembly of Hong in view of Cody in order to provide feedback to the control system based on that status of the pilot flame.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 6840761) in view of Cody et al (US 2012/0282555) as applied above and in further view of Cook (US 2017/0284669).
Regarding claim 7, Hong in view of Cody fails to expressly teach wherein the DC voltage ranges from 12 to 24 volts, however, Cook teaches a hot surface igniter that is energized using DC voltage of 12 – 24 volts (see Cook paragraph [0038]).  Cook teaches hot surface igniter assemblies from established manufacturers may be energized by this range of DC voltage (see Cook paragraph [0039]).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize a hot surface igniter such as those taught by Cook so that it may be easily sourced for a system such as that of Hong in view of Cody.  

Claim 11Hong et al (US 6840761) in view of Cody et al (US 2012/0282555) as applied above and in further view of Loveless et al (US 2016/0209032).
Regarding claim 11, Hong in view of Cody fails to expressly teach wherein the nozzle is made of at least one of Type 304 Stainless Steel, Type 316 Stainless Steel, and Type 310 Stainless Steel.  However, Loveless teaches a pilot nozzle made of 304 Stainless Steel (see paragraph [0043]) and teaches any other materials that are heat resistant, non-corrosive, conductive may be suitable (se Loveless paragraph [0043]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize 304 Stainless Steel as taught by Loveless in an apparatus as taught by Hong in view of Cody so that it may be durable and reliable in the application at hand.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762                                                                                                                                                                                                         
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762